      Case 2:18-cv-09056-JTM-KWR Document 40 Filed 06/26/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


PERRY PARCHMONT                                                   CIVIL ACTION

VERSUS                                                            NO: 18-9056

COMPLETE LOGISTICAL SERVICES, LLC,                                SECTION: “H” (4)
ET AL.



                               ORDER AND REASONS
       Before the Court is Defendants’ Joint Motion for Partial Summary
Judgment Regarding Plaintiff’s Claim for Maintenance and Cure (Doc. 29). For
the following reasons, the Motion is GRANTED.


                                     BACKGROUND
       This is a maritime personal injury suit. Plaintiff, Perry Parchmont,
alleges that while working on board a vessel, he suffered injuries to his neck
and back when he moved a “lift bag” across the deck of the vessel. 1 Seeking
damages from his employers, Defendants Complete Logistical Services, LLC,
and Oceaneering International, Inc., Plaintiff asserts claims for Jones Act
negligence, unseaworthiness, and maintenance and cure. 2
       Defendants move this Court for summary judgment on Plaintiff’s
maintenance and cure claim pursuant to McCorpen v. Central Gulf S.S. Corp. 3
Defendants assert that when he was hired, Plaintiff did not disclose certain



1 As Defendants explain, “[a] lift bag is a canvas bag fitted with nylon straps and is used to
  provide ‘lift’ to objects in a subsea environment. The bags are attached to subsea objects and
  inflated with air, thereby providing buoyancy (lift) to the object.” Doc. 29-1 at 4 n.25.
2 Doc. 1; Doc. 5.
3 396 F.2d 547 (5th Cir. 1968).


                                               1
     Case 2:18-cv-09056-JTM-KWR Document 40 Filed 06/26/20 Page 2 of 9



pre-existing injuries. Defendants argue that this alleged concealment should
bar his recovery of maintenance and cure.


                               LEGAL STANDARD
      Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 4 A genuine issue of
fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 5
      In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 6 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 7 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 8 “In response to a
properly supported motion for summary judgment, the non-movant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the non-movant on all issues as to which the non-
movant would bear the burden of proof at trial.” 9 “We do not . . . in the absence

4 Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).
5 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
6 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 532 (5th Cir. 1997).
7 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
8 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
9 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.

  2004) (internal citations omitted).
                                           2
      Case 2:18-cv-09056-JTM-KWR Document 40 Filed 06/26/20 Page 3 of 9



of any proof, assume that the nonmoving party could or would prove the
necessary facts.” 10 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 11



                                 LAW AND ANALYSIS

        Defendants contend that Plaintiff is not entitled to maintenance and
cure for his alleged neck and back injuries because he failed to disclose several
prior neck and back injuries upon being hired in January 2018. Defendants
explain that in 2012, while working for Hornbeck Offshore Services, Inc.,
Plaintiff suffered an injury to his lower back. At his deposition, Plaintiff
testified about this injury, calling it a “muscle spasm” and saying it caused
“some heavy pain.” 12 In 2015, Plaintiff was in a car accident that totaled his
car and resulted in injuries to his neck and back. 13 In January 2017, Plaintiff
went to the emergency room over pain that began in his neck and radiated



10 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v. Liquid Air
   Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
11 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
12 Doc. 29-2 at 5–6.
13 Doc. 29-1 at 2; Doc. 29-2 at 16; Doc. 34-1 at 1. At his deposition, Plaintiff testified that he

   was not injured in the car accident but felt only “a little discomfort” in his neck. Doc. 29-2
   at 16. His medical records, however, establish otherwise. One doctor who saw him days
   after the injury wrote that “[a]fter a few days of continued pain the patient decided to seek
   treatment at this office for his injuries.” Doc. 29-5 at 1. Plaintiff complained to the doctor
   of pain in his lower back. Id. The records further show that Plaintiff began chiropractic
   therapy and then saw another doctor. See Doc. 29-6 at 1. He complained of “severe low back
   pain.” Id. In the medical records, this doctor wrote as follows:
               It is my medical opinion the below posttraumatic diagnoses are
                  causally related to the accident that occurred on 04/21/2015:
                      1. Posttraumatic   lumbar pain.
                      2. Posttraumatic   facet arthropathy.
                      3. Posttraumatic   muscle spasms.
                      4. Posttraumatic   memory difficulties.
Id. at 2.

                                                3
      Case 2:18-cv-09056-JTM-KWR Document 40 Filed 06/26/20 Page 4 of 9



down his left arm. 14 In February 2017, he saw another doctor about his neck
pain, and an MRI found a “[d]isc herniation at C6-C7.”                15   In April 2017,
Plaintiff then sought more treatment for his back pain. 16 In his records from
this visit, the doctor writes that Plaintiff presented with “low back pain which
was brought on after cutting tree limbs and dragging them to the road.” 17 For
the remainder of 2017, Plaintiff received even more treatment for his neck and
back injuries. 18
       “An employer owes damages for maintenance and cure to any seaman
who suffers injury during his employment on a vessel, regardless of fault.” 19
The obligation of a shipowner to pay maintenance and cure is “deep-rooted in
maritime law and is an incident or implied term of a contract for maritime
employment.”    20   In the McCorpen case, however, the Fifth Circuit held that an
employer is relieved of this obligation when the seaman knowingly or
fraudulently conceals a pre-existing illness from the shipowner. 21 To prevail on
the McCorpen defense, “an employer must show that (1) the claimant
intentionally misrepresented or concealed medical facts; (2) the non-disclosed
facts were material to the employer’s decision to hire the claimant; and (3) a
connection exists between the withheld information and the injury complained
of in the lawsuit.” 22 This Court will address each element in turn.




14 Doc. 29-2 at 18 (testifying about this visit to the emergency room).
15 Doc. 29-7 at 11 (“PT STATES HE’S HAVING A LOT OF PAIN IN HIS NECK.”). Id. at 14.
16 See Doc. 29-8 at 6.
17 Id.
18 See Doc. 29-9; Doc. 29-7. See also Doc. 29-2 at 19 (testifying about a back injury in

   September 2017).
19 Foret v. St. June, LLC, Civil Action No. 13–5111, 2014 WL 4539090, at *2 (citing Johnson

   v. Cenac Towing, Inc., 544 F.3d 296, 301 (5th Cir.2008)).
20 McCorpen v. Cent. Gulf S. S. Corp., 396 F.2d 547, 548 (5th Cir. 1968).
21 Id.
22 Brown v. Parker Drilling Offshore Corp., 410 F.3d 166, 171 (5th Cir. 2005).


                                            4
     Case 2:18-cv-09056-JTM-KWR Document 40 Filed 06/26/20 Page 5 of 9




      (1) Intentional Concealment
      Where, as here, the seaman was not required to undergo a pre-
employment physical or medical interview, “the rule is that a seaman must
disclose a past illness or injury only when in his own opinion the shipowner
would have considered it a matter of importance.” 23 “This Court has recognized
that in determining whether a seaman is of the opinion that elements of his
medical history are considered material by his employer, consideration should
be given to his employment history.” 24 When a plaintiff has extensive
experience in the industry, he “should be familiar with expectations of
potential employers regarding the disclosure of past medical history.” 25
Notably, to satisfy the “intentional concealment” prong of the McCorpen
defense, the Court need not make a finding of subjective intent. 26
      Plaintiff Parchmont began working offshore in 2001. 27 In the ten years
preceding his employment with Defendants, Plaintiff was consistently
employed by maritime companies. 28 Plaintiff, therefore, should have known
that employers in the industry would be interested in learning of his pre-
existing back and neck injuries. 29 Indeed, in his briefing, Plaintiff explains that
before beginning a job in June 2017, he underwent a physical examination and
was asked about his medical history. 30 Further, Plaintiff specifically testified
that maritime employers “want to know your medical history.” 31 Based on this,
the Court finds that Defendants have established intentional concealment.


23 McCorpen, 396 F.2d at 548.
24 Foret, 2014 WL 4539090, at *4 (citing Kathryn Rae Towing, Inc. v. Buras, No. 11–2936,
   2013 WL 85210, at * 4 (E.D. La. Jan. 7, 2013)).
25 Id.
26 Id. at *3.
27 See Doc. 29-2 at 3–4.
28 Doc. 29-3 at 3–4.
29 See Foret, 2014 WL 4539090, at *4.
30 Doc. 34 at 5.
31 Doc. 29-2 at 12–13.


                                           5
     Case 2:18-cv-09056-JTM-KWR Document 40 Filed 06/26/20 Page 6 of 9



      Plaintiff emphasizes that he passed a physical test for an employer in
June 2017. He avers that he “disclosed information about his medical history”
to this employer and was hired for the job after doing so. 32 He attaches a one-
page document called a “Medical Determination” that declares him “Fit for
Duty.” 33 He argues that because he was declared fit for duty at that time, he
believed he did not need to disclose his medical history to Defendants in
January 2018. The evidence Plaintiff highlights, however, is insufficient to
create an issue of fact on whether Plaintiff should have known in January 2018
that Defendants “would have considered [his past injuries] a matter of
importance.” 34 Plaintiff fails to show that he fully disclosed his medical history
to the employer in June 2017. He points to deposition testimony in which he
says that “to the best of [his] knowledge,” he was truthful about his medical
condition and history” with this prior employer. 35 The Court is dubious of this
assertion. 36 Nonetheless, Plaintiff saw Dr. Santos Ruiz Cordero about his back
pain as late as September 2017 and November 2017. 37
      Further, as the Court previously noted, a finding of subjective intent is
not required. Regardless of what Plaintiff believed based on a prior disclosure
to a different employer, he should have known that in January 2018 that
Defendants would have been interested in the same kind of information. He
had even more reason to know in March 2018 when he visited Dr. Cordero
again. 38 This was only three months before Plaintiff was mobilized for his first




32Doc. 34 at 5.
33 Doc. 34-3.
34 McCorpen, 396 F.2d at 548.
35 Doc. 34-2 at 3.
36 Elsewhere in his deposition, Plaintiff stated that had Defendants asked for his medical

   history, he “probably would have told them.” Doc. 29-2 at 12.
37 Doc. 29-7 at 3, 6.
38 Id. at 1.


                                            6
      Case 2:18-cv-09056-JTM-KWR Document 40 Filed 06/26/20 Page 7 of 9



assignment. 39 In his notes from the visit, Dr. Cordero wrote that Plaintiff
reported muscle spasms on occasion and needed medicine for his cervicalgia
and lumbago. 40 Overall, the records show that Plaintiff’s neck and back pain
was ongoing and that it warranted disclosure to Defendants.

       (2) Materiality
       For the McCorpen defense to apply, the concealed or nondisclosed facts
of a plaintiff’s medical history must be material to the defendant’s decision to
hire the plaintiff. 41 The Fifth Circuit has held that a plaintiff’s “history of back
injuries is the exact type of information sought by employers.” 42 This Court has
held that neck injuries are material as well. 43
       The record shows that Plaintiff Parchmont had a significant history of
neck and back injuries. Further, Defendants provide the Court with a
declaration from Anthony Hanley, the employee who made the decision to hire
Plaintiff to work for Defendants. 44 He states that “[d]ue to the physical nature
of the job, Parchmont would not have been hired without a medical release had
CLS known of his history of pre-existing back and neck injuries.” 45 Plaintiff
argues that because Defendants did not inquire into his medical history, this
information must not have been material to their decision to hire him. 46 This



39 See Doc. 29-4.
40 Id.
41 See Brown, 410 F.3d at 171.
42 Id. at 174. See also Jauch v. Nautical Servs., Inc., 470 F.3d, 207, 212–13 (5th Cir. 2006)

   (“Past instances of back injury, some severe enough to require extensive treatment, are
   certainly facts material to [a defendant’s] decision to hire [a plaintiff].”).
43 Foret, 2014 WL 4539090, at *5 (“Plaintiff’s pre-existing injuries to his back and neck are

   clearly extreme and extensive, and it is apparent that the concealment of facts regarding
   these injuries was material to Defendant’s decision to hire Plaintiff.”); Parker v. Jackup
   Boat Serv., LLC, 542 F. Supp. 2d 481, 494 (E.D. La. 2008) (“Parker’s prior neck injury is
   the exact type of information sought by an employer like Trinity.”).
44 Doc. 29-4.
45 Id. at 2.
46 Doc. 34 at 8.


                                             7
      Case 2:18-cv-09056-JTM-KWR Document 40 Filed 06/26/20 Page 8 of 9



Court, however, has specifically rejected this argument. 47 Accordingly, this
Court finds that the “materiality” prong is met. 48

       (3) Connection Between Injuries
       Finally, Defendants must show a connection between the non-disclosed
injuries and the injuries complained of here. “To establish this connection, it is
sufficient to show that the previous injury and the new injury occurred in the
same location on the body.” 49 Indeed, Plaintiff Parchmont does not dispute this
factor, and the Court finds that it is satisfied, given that Plaintiff’s prior
injuries and his current injuries concern his neck and his back.
       Because Defendants have satisfied the three elements of the McCorpen
defense, this Court holds that Defendants are entitled to summary judgment
on Plaintiff’s maintenance and cure claims.


                                     CONCLUSION
       For the foregoing reasons, Defendants’ Joint Motion for Partial
Summary Judgment Regarding Plaintiff’s Claim for Maintenance and Cure
(Doc. 29) is GRANTED. Plaintiff’s claim against Defendants for maintenance
and cure is DISMISSED WITH PREJUDICE.


47 Foret, 2014 4539090, at *5 (“This court has held that a plaintiff’s past medical history is
   material to an employment decision even when no medical evaluation is required of the
   plaintiff and even when the plaintiff is not required to answer questions about his physical
   condition or history.”) (citing Kathryn Rae Towing, 2013 WL 85210, at *4).
48 The Court rejects Plaintiff’s attempt to rely on Luwisch v. American Marine Corp., CIVIL

   ACTION NO. 17-3241, 2018 WL 3111931 (E.D. La. June 25, 2018). As Plaintiff notes, the
   Luwisch court rejected a company’s declaration that stated that the plaintiff would not
   have been hired had he disclosed his medical history. Id. at *1. In that case, however, the
   company had sent the plaintiff a hiring packet that included a health questionnaire. Id. at
   *2. The questionnaire asked about prior injuries. Id. The plaintiff completed only the first
   few pages of the packet and returned it to the employer without the health questionnaire.
   Id. The company then hired the plaintiff anyway. Id. Denying summary judgment, the
   court “[found] it significant that AMC hired Luwisch without having obtained the complete
   packet.” Id. The Luwisch case, therefore, is easily distinguishable from the instant case.
49 Smith v. Diamond Servs. Corp., 133 F. Supp. 3d 846, 851 (E.D. La. 2015).


                                              8
Case 2:18-cv-09056-JTM-KWR Document 40 Filed 06/26/20 Page 9 of 9




New Orleans, Louisiana this 24th day of June, 2020.



                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                               9
